                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:14-CV-896-FL

 MADAY LIMA,                                    )
                                                )
                     Plaintiff,                 )
                                                )
       v.                                       )                     ORDER
                                                )
 MH & WH, LLC; HALLE BUILDING                   )
 GROUP; WENDY A. HOWINGTON;                     )
 MICHAEL J. HOWINGTON; and                      )
 HALLE ENTERPRISES, INC.,                       )
                                                )
                     Defendants.                )


       The court has been advised that the parties have settled all matters in controversy among

them. Therefore, this matter is DISMISSED subject to the right of any party to file a motion to

reopen the case should settlement not be consummated within 45 days hereof. The parties are

directed to file their Stipulation of Dismissal with Prejudice on or before December 2, 2019.

       As there appears to be no further reason at this time to maintain the file as an open one for

statistical purposes, this case is removed from the active docket.         In addition, the court

TERMINATES pretrial conference scheduled for November 4, 2019, and trial scheduled to

commence November 18, 2019, as well as all deadlines pertaining thereto.

       SO ORDERED, this 16th day of October, 2019.



                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
